DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
Claims 1 and 4-7 use the acronym “3D” in conjunction with the word “gesture” which appears to refer to a “three dimensional (3D) gesture” as implicit from the disclosure, that was the meaning given for the purpose of examination. Appropriate correction is required.
Claim 3 line 2 recites “a plurality of infrared sensors included in the at least one capacitive sensor” which appears to be a typographical error. For the purpose of examination, the limitation was interpreted as “a plurality of infrared sensors included in the at least one infrared sensor”. Appropriate correction is required.
Claim 4 recites a circuitry but the limitations appear idiomatic. Furthermore, line 10 recites the term “proximity detection unit” but this term was deleted in the amendment. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “proximity determining unit” and “coordinate value calculating unit” in claim 7. These units appear to map to a processing circuit which may be a processor or a program stored in memory per the specification par. 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. in US 2015/0301688 (hereinafter Cho).

Regarding claim 1, Cho discloses a proximity detection device (Cho’s par. 6 and Figs. 8-9) comprising: 
at least one capacitive sensor (Cho’s Figs. 2 and par. 52, 54-55: 126) having a detection region (Cho’s Figs. 2, 5, 8-9 and par. 54-57, 132: area of display 180) that extends in a parallel direction (Cho’s Figs. 2, 8-9 and par. 79-80, 143: XY axes) with respect to an operation surface (Cho’s Figs. 2, 8-9 and par. 50-57: display 100) for accepting a three-dimensional (3D) gesture (Cho’s Figs. 8-9 and par. 29) by an operation body (Cho’s Figs. 8-9), the detection region being in an area close to the operation surface (Cho’s Figs. 2, 5, 8-9 and par. 54-57, 132: area of display 180 and Z-area above); and 
at least one infrared sensor (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 52-53, 60-65) having a detection region (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 131, 177: areas in the Z axis) having directivity (Cho’s Figs. 8-9 and par. 177: z-axis) in a direction perpendicular to the operation surface (Cho’s Figs. 8-9: operation surface in the XY axes as shown), 


Regarding claim 2, Cho discloses wherein a longitudinal direction (Cho’s Figs. 6: Y or X) of each of a plurality of capacitive sensors (Cho’s Figs. 6 and par. 136-139) included in the at least one capacitive sensor (Cho’s Figs. 2 and par. 52, 54-55: 126) extends along a side of an outer circumference of the operation surface (Cho’s Figs. 2 and 6, longitudinal X or Y direction of capacitive sensor 126 extends along X or Y of surface 180 as shown), and a plurality of infrared sensors (Cho’s Fig. 2C and par. 61-62) included in the at least one infrared sensor (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 52-53, 60-65) is arranged at corners of the operation surface (Cho’s Fig. 2C and par. 61-62: see e.g. 124a and 122b), respectively, so as to sandwich each of the plurality of capacitive sensors therebetween (Cho’s Fig. 2C: each of electrodes in 126 is sandwiched by units 122/124). 

Regarding claim 3, Cho discloses wherein a plurality of infrared sensors (Cho’s Fig. 2C and par. 61-62: see e.g. 124a and 122b) included in the at least one infrared sensor (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 52-53, 60-65) is arranged along one side of an outer circumference of the operation surface (Cho’s Fig. 2C: as shown 122/124 on outer circumference of 180, e.g. in vertical direction shown as Y in Figs. 6), and a longitudinal direction (Cho’s Figs. 6: e.g. X) of each of a plurality of capacitive sensors (Cho’s Figs. 6 and par. 136-139) included in the at least one capacitive sensor (Cho’s Figs. 2 and par. 52, 54-55: 126) extends along another side of the outer circumference of the operation surface (Cho’s 

Regarding claim 4, Cho discloses comprising a circuitry (Cho’s Fig. 3)
to detect the 3D gesture by the operation body (Cho’s Figs. 8-9 and par. 29) from a measurement value of the at least one capacitive sensor (Cho’s Figs. 7-9 and par. 157-158) and a measurement value of the at least one infrared sensor (Cho’s Figs. 7-9 and par. 152-153); 
to perform processes including: 
determination of an area where the 3D gesture by the operation body is detected in the parallel direction (Cho’s Figs. 4, 7-9 and par. 30-42, 156-158: XY information) and an area where the 3D gesture by the operation body is detected in the perpendicular direction (Cho’s Figs. 7-9 and par. 30-42, 152-158: Z information) with respect to the operation surface (Cho’s Figs. 8-9: 100) when the 3D gesture by the operation body is detected (Cho’s Figs. 7-9) by the proximity determining unit (see objection above); and 
to determine a measurement value of which one of the at least one capacitive sensor and the at least one infrared sensor is to be used on a basis of a result of the determination (Cho’s Figs. 4a, 7-9 and par. 30-42: capacitive or optical value based on distance, par. 152-181: upon steps S705, S720, S740 it is determined whether optical in S715 or capacitive in S750, S735); and 
to calculate a position of the 3D gesture by the operation body (Cho’s Figs. 7-9 and par. 152-181) using the measurement value determined on a basis of the result of the determination (Cho’s Figs. 7-9 and par. 164-181: XYZ position based on optical or capacitive depending on distance). 

Regarding claim 5, Cho discloses wherein in the processes, a measurement value of which one of the at least one capacitive sensor and the at least one infrared sensor is to be 

Regarding claim 7, Cho discloses a proximity detection method (Cho’s Figs. 7-9) comprising: 
a step of detecting, by a proximity determining unit (see above 112f)(Cho’s Fig. 3), a three-dimensional (3D)  gesture (Cho’s Figs. 8-9 and par. 29) by an operation body (Cho’s Figs. 8-9) from 
a measurement value (Cho’s Figs. 7-9 and par. 157-158) of a capacitive sensor (Cho’s Figs. 2 and par. 52, 54-55: 126) having a detection region (Cho’s Figs. 2, 5, 8-9 and par. 54-57, 132: area of display 180) extending in a parallel direction (Cho’s Figs. 2, 8-9 and par. 79-80, 143: XY axes) with respect to an operation surface (Cho’s Figs. 2, 8-9 and par. 50-57: display 100) for accepting the 3D gesture (Cho’s Figs. 8-9 and par. 29) by the operation body (Cho’s Figs. 8-9), the detection region being in an area close to the operation surface (Cho’s Figs. 2, 5, 8-9 and par. 54-57, 132: area of display 180 and Z-area above) and 
a measurement value (Cho’s Figs. 7-9 and par. 152-153) of an infrared sensor (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 52-53, 60-65) having a detection region (Cho’s Figs. 2, 5, 8-9 and par. 31-32, 131, 177: areas in the Z axis) having a directivity (Cho’s Figs. 8-9 and par. 177: z-
the capacitive sensor and the infrared sensor (Cho’s Figs. 2: cap 126 and IR 121/122) being arranged to be able to perform detection in the parallel direction and in the perpendicular direction (Cho’s Figs. 2, 4-5, 8-9 and par. 30-39, 163-181: XYZ axes); 
a step of performing, by a proximity area determining unit (see above 112f)(Cho’s Fig. 3), determination of an area where the 3D gesture by the operation body is detected in the parallel and perpendicular directions (Cho’s Figs. 4, 7-9 and par. 30-42, 156-158: XYY information) with respect to the operation surface (Cho’s Figs. 8-9: 100) when the 3D gesture by the operation body is detected (Cho’s Figs. 7-9), and determining a measurement value of which one of the capacitive sensor and the infrared sensor is to be used on a basis of a result of the determination (Cho’s Figs. 4a, 7-9 and par. 30-39: capacitive value based on distance, par. 152-181: upon steps S705, S720, S740 it is determined whether optical in S715 or capacitive in S750, S735); and 
a step of calculating, by a coordinate value calculating unit (see above 112f)(Cho’s Fig. 3), a position of the 3D gesture by the operation body (Cho’s Figs. 7-9 and par. 152-181) using the measurement value being determined (Cho’s Figs. 7-9 and par. 164-181: XYZ position based on optical or capacitive depending on distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Xu et al. in US 8,896,553 (hereinafter Xu).
Cho discloses the capacitive touch sensor not being operated beyond distance L2 (Cho’s Fig. 4a and par. 35) and the optical sensor turned off within distance L3 (Cho’s Fig. 4a and par. 38) but Cho fails to explicitly disclose the measurement value of the at least one capacitive sensor and the measurement value of the at least one infrared sensor are weighted on. However, in the same field of endeavor of a hybrid optical and capacitive array (Xu’s Fig. 2 and col. 2 lines 20, 64-67, col. 3 lines 1-26), Xu discloses weighting values from optical sensors and capacitive touch sensors (Xu’s col. 3 line 59 to col. 4 line 8 NOS signal and XY) based on a distance from the touch surface (Xu’s col. 4 lines 35-45). Therefore, it would have been obvious to one of ordinary skill in the art that Cho’s measurement value of the at least one capacitive sensor and the measurement value of the at least one infrared sensor (Cho’s Figs. 4a, 7-9 and par. 30-39, 152-181) are weighted on (Xu’s col. 4 lines 35-45) depending on a separation distance of a position at which the 3D gesture by the operation body is detected with respect to the operation surface in the perpendicular direction (Xu’s col. 4 lines 35-45: lift off equivalent to distances L2 and L3 in Cho’s Fig. 4a and par. 35, 38), in order to obtain the benefit of sensing even an insulating object, such as a gloved finger (Xu’s col. 4 lines 42-45) and because Cho already discloses operating the two sensors separately at different distances (Cho’s Fig. 4a and par. 35, 38). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. in US 2017/0277323 directed to an optical capacitive touchscreen and Rosenberg et al. in US 2020/0050304 directed to a hybrid capacitive+pressure+optical detection with weighted values.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621